DETAILED ACTION
This action is response to application number 17/016,026, approval of terminal disclaimer, dated on 04/26/2022.
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-14 allowed. 
Allowable Subject Matter
Claims 1-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter.
The claims are allowable over the prior art of record, in view of approval of terminal disclaimer, dated on 04/26/2022 and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.  
Prior art, Ahn discloses a component carrier having frame configuration patterns among a plurality of frame configuration patterns, each of the plurality of frame configuration patterns defining transmission timings of one or more special subframes, one or more uplink subframes, and one or more downlink subframes within a frame, the special subframe being a subframe for switching from downlink transmission to uplink transmission (Table 1; ¶57-¶59).
Prior art, Lunttila discloses transmitting downlink data on a first component carrier and a second component carrier, wherein the first component carrier and the second component carrier having different frame configuration pattern (Fig. 2B; ¶84; Figs. 4, 5; ¶119).
Ahn in view of Lunttila does not disclose receiving a response signal indicating error detection results of the downlink data received on each of the first component carrier and the second component carrier using a set of one or more uplink subframes, which is located immediately after the one or more special subframes, within a frame only on the first component carrier, irrespective of the frame configuration pattern configured on the second component carrier.
Thus, claims 1-14 are found to be novel and unobvious over prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908. The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                               5/2/2022